ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-8, 10-14, 16-18, and 20-23 are allowed because the prior art made of record does not teach a charge port illumination system and method, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-5, 7-8, 10-11, and 21, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a first charge port assembly including a charge port, a courtesy lamp assembly configured to selectively activate to illuminate the charge port, and a plurality of indicators each configured to selectively activate to illuminate and indicate a state of charge of a traction battery;
a microcontroller that selectively activates the courtesy lamp assembly and selectively activates the plurality of indicators of the first charge port assembly; and
a charger unlock button, the plurality of indicators distributed circumferentially about the charger unlock button.
4.         With respect to claim 12, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
a first charge port assembly having a charge port of an electrified vehicle, a courtesy lamp assembly disposed vertically above the charge port and configured to selectively illuminate the charge port, a plurality of indicators each configured to selectively illuminate to indicate a state of charge of a traction battery, and a charger unlock button, the plurality of indicators distributed circumferentially about the charger unlock button;
a LIN microcontroller that controls illumination of both the courtesy lamp assembly and the plurality of indicators, wherein the microcontroller is configured to activate the courtesy lamp assembly using a first LIN message and to activate at least one of the plurality of indicators using at least one second LIN message, wherein the LIN microcontroller is configured such that the LIN microcontroller can be alternatively used in connection with a different, second charge port assembly where the LIN microcontroller activates a charger unlock button of the second charge port assembly using the first LIN message.
 
4.        With respect to claim 13-14, 16-18, 20, and 22-23, the prior art made of record fails to teach the combination of steps recited in claim 13, including the following particular combination of steps as recited in claim 13, as follows:
            activating a courtesy lamp of a first charge port assembly in response to at least one first LIN message sent from a microcontroller, the courtesy lamp assembly illuminating a charge port of the first charge port assembly when activated; and
activating at least one indicator within a plurality of indicators of the first charge port assembly in response to at least one second LIN message sent from the microcontroller, the at least one indicator illuminating to indicate a state of charge of a traction battery,
wherein the microcontroller is configured such that the microcontroller can be      alternatively used in connection with a different, second charge port assembly where     the microcontroller activates a charger unlock button of the second charge port              assembly using the at least one first LIN message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851